                                                                  FILED
                                                            IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT                            US DISTRIC r COl lRT E.D.N.Y.
EASTERN DISTRICT OF NEW YORK
                                                                  JAN 15 2020
                                                       *
KHALID EV AN LOUIS,                                    BROOKLYN OFFICE

                          Plaintiff,                                   MEMORANDUM & ORDER
                                                                       19-CV-6705 (WFK) (LB)
                          V.


SUPREME COU RT STATE OF NEW YORK
COUNTY OF QUEENS, et al. ,

                           Defendants.
---------------------------------------------------------------
WILLIAM F. KUNTZ, II, United States District Judge:

         On November 19, 2019, Plaintiff filed the instant prose action. By letter dated

December 2, 20 19, the Comi informed Plaintiff that his submission was deficient as he failed to

pay the fi ling fee or submit an application for informa pauperis relief. Plaintiff was provided

with the informa pauperis form and instructed that, in order to proceed, he was required to cure

the deficiency within 14 days. On December 10, 201 9, Plaintiff returned the form-s igned but

otherwise blank-with a stan1p across all pages citing to Crandall v. State, 73 U.S. 35 ( 1867).

(ECF No. 4). However, as every case addressing Plaintiff's argument has held, Crandall has

nothing to do with the statutory requirement in 28 U.S.C. § 19 14 that a plaintiff must pay a fi ling

fee or be excused by reason of informa pauperis status under 28 U.S .C. § 1915. See. e.g., Gaul

v. Ch,ysler Fin. Servs. Ams., LLC., 15-1337, 657 F. App'x 16, 19 (2d Cir. July 1, 20 16); Eric v.

Kansas, 19-CV-4083 , 20 19 WL 5787950, at * l (D. Kan. Nov. 6, 20 19); Neighbors v. Smith, 17-

CV-4028, 20 17 WL 195 1000, at *2 (D . Kan. May 11 , 20 17); Walker v. Village Court, 17-CV-

390, 20 17 WL 42204 15, at* I (N.D.N .Y. Aug. 4, 2017) (Peebles, Mag. J.); Marrakush Society v.

New Jersey State Police, 09-25 18, 2009 WL 2366 132, at *36 (D.N.J. July 30, 2009).
       Accordingly, the action is dismissed without prejudice. The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith and

therefore in forma pauperis status is denied for purpose of an appeal. Coppedge v. United States,

369 U.S. 438, 444-45 (1962). The Clerk of Court is respectfully requested to mail this order to

the address of record and close this case.




                                                                s/WFK

                                                    United States Dist ·ct ' dge

Dated: January 14, 2020
       Brooklyn, New York




                                               2
